Citation Nr: 1453091	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  09-26 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for type 2 diabetes mellitus.

3.  Entitlement to a rating in excess of 10 percent for tinnitus.

4.  Entitlement to a compensable rating for left ear hearing loss.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1967 to November 1975.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Boston, Massachusetts Department of Veterans Affairs (VA) Regional Office (RO) that continued the ratings in effect for PTSD, diabetes mellitus, tinnitus, and left ear hearing loss, and denied a TDIU rating.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran contends that his service-connected PTSD, diabetes mellitus, tinnitus, and left ear hearing loss disabilities are more severe than the current evaluations reflect (suggesting that they have increased in severity).  He alleges that the combined effect of the disabilities, and in particular PTSD and diabetes mellitus, caused him to retire and that he has not been able to seek employment since.  See November 2014 appellant's brief.  The Veteran was last examined by VA to assess his PTSD, tinnitus, and hearing loss in June 2008 and last examined to assess his diabetes mellitus in February 2010.  Given the allegation of worsening and the length of the intervening period contemporaneous examinations to assess the disabilities are necessary; notably, since tinnitus is rated at the maximum schedular rating provided, the assessment of that disability will have to encompass whether referral for consideration of an extraschedular rating is warranted.  

The issue seeking a TDIU rating is inextricably intertwined with the matters of the ratings for PTSD, diabetes mellitus, tinnitus, and left ear hearing loss, and consideration of that issue must be deferred pending resolution of the increased rating claims.  

Accordingly, the case is REMANDED for the following:

1.  Secure for the record copies of the complete updated (to the present) clinical records of all VA and/or private treatment the Veteran has received for his PTSD, diabetes mellitus, tinnitus, and left ear hearing loss.  Her must assist in this matter by identifying all treatment-providers, and furnishes releases for VA to secure records from private providers.

2.  Then arrange for the Veteran to be examined by a psychologist or psychiatrist to determine the current severity of his service-connected PTSD.   The entire record must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail.  The findings should include notations of the presence or absence of each criterion in the diagnostic criteria for a 100 percent rating for psychiatric disability (see 38 C.F.R. § 4.130) and any other symptoms of similar nature and gravity found.  The examiner must describe the related functional limitations, and the impact of the PTSD on the Veteran's employability.  The examiner should provide examples of the types of employment (if any) that would be precluded by the disability, and the types of employment that remain feasible despite the disability.  

The examiner must include rationale with all opinions.

3.  Also arrange for the Veteran to be examined by an appropriate physician to determine the current severity of his type 2 diabetes mellitus.  The entire record must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail.  The examiner must specifically indicate whether the diabetes requires regulation of activities, in addition to insulin and a restricted diet for control.  The examiner should also include comment regarding the impact of the diabetes on the Veteran's employability.

4.  Also arrange for the Veteran to be examined by an audiologist to assess the severity of his tinnitus and left ear hearing loss.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examination must include the studies specified in 38 C.F.R. § 4.85.  Regarding tinnitus, the examiner should specifically note whether the disability presents an unusual or exceptional disability picture with marked interference with employment or frequent hospitalizations.  The examiner should comment on the impact the disabilities have on employability, an include rationale with all opinions.  

5.  Thereafter, arrange for any further development suggested with respect to the TDIU claim by the results of the development on the other issues ordered above.  


6.  Then review the record and readjudicate the claims (tinnitus to specifically include whether referral for consideration of an extraschedular rating is warranted.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

